                             Case 19-12679-MFW                       Doc 1        Filed 12/16/19            Page 1 of 24
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                  Delaware
 ____________________ District of _________________
                                       (State)
 Case number (If known): _________________________ Chapter _____                                                                         Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.   Debtor’s name                          NeuroproteXeon GmbH
                                           ______________________________________________________________________________________________________




2.   All other names debtor used           ______________________________________________________________________________________________________
     in the last 8 years                   ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   Debtor’s federal Employer              9 ___
                                           ___ 8 – ___
                                                   1 ___
                                                       4 ___
                                                          4 ___
                                                             5 ___
                                                                3 ___
                                                                   9 ___
                                                                      7
     Identification Number (EIN)



4.   Debtor’s address                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                           83-85      Lenzhalde
                                           ______________________________________________               _______________________________________________
                                           Number     Street                                            Number     Street


                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                            Stuttgart                 Germany 70192
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.   Debtor’s website (URL)                 www.neuroprotexeon.com
                                           ____________________________________________________________________________________________________


6.   Type of debtor                         Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
                                 Case 19-12679-MFW                  Doc 1      Filed 12/16/19            Page 2 of 24

Debtor           NeuroproteXeon GmbH
                _______________________________________________________                        Case number (if known)_____________________________________
                Name



                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                         B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                            ___ ___ ___ ___

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                      Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                         Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                             insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                             4/01/22 and every 3 years after that).
                                                         
                                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                            A plan is being filed with this petition.

                                                            Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                            The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                          Chapter 12

9.    Were prior bankruptcy cases         No
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases            No
      pending or being filed by a
      business partner or an              Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                     District _____________________________________________ When               __________________
      List all cases. If more than 1,                                                                                        MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________


     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                            Case 19-12679-MFW                    Doc 1       Filed 12/16/19            Page 3 of 24

Debtor         NeuroproteXeon GmbH
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this    Check all that apply:
      district?
                                        Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                        A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have       No
      possession of any real            Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                      Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What is the hazard? _____________________________________________________________________

                                                   It needs to be physically secured or protected from the weather.

                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).

                                                   Other _______________________________________________________________________________



                                                Where is the property?_____________________________________________________________________
                                                                          Number          Street

                                                                          ____________________________________________________________________

                                                                          _______________________________________         _______     ________________
                                                                          City                                            State       ZIP Code


                                                Is the property insured?
                                                   No
                                                   Yes. Insurance agency ____________________________________________________________________

                                                         Contact name     ____________________________________________________________________

                                                         Phone            ________________________________




            Statistical and administrative information



13.   Debtor’s estimation of           Check one:
      available funds                   Funds will be available for distribution to unsecured creditors.
                                        After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                        1-49                            1,000-5,000                              25,001-50,000
14.   Estimated number of               50-99                           5,001-10,000                             50,001-100,000
      creditors
                                        100-199                         10,001-25,000                            More than 100,000
                                        200-999

                                        $0-$50,000                      $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                  $50,001-$100,000                $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                        $100,001-$500,000               $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                        $500,001-$1 million             $100,000,001-$500 million                More than $50 billion



  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
                              Case 19-12679-MFW                    Doc 1         Filed 12/16/19           Page 4 of 24

Debtor         _______________________________________________________                         Case number (if known)_____________________________________
               Name



                                         $0-$50,000                         $1,000,001-$10 million                   $500,000,001-$1 billion
16.   Estimated liabilities              $50,001-$100,000                   $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                         $100,001-$500,000                  $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                         $500,001-$1 million                $100,000,001-$500 million                More than $50 billion


             Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                            petition.
      debtor
                                           I have been authorized to file this petition on behalf of the debtor.

                                           I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.

                                                         12/16/2019
                                            Executed on _________________
                                                        MM / DD / YYYY


                                                /s/ James McAuliffe
                                            _____________________________________________               James McAuliffe
                                                                                                       _______________________________________________
                                            Signature of authorized representative of debtor           Printed name

                                                    CFO
                                            Title _________________________________________




18.   Signature of attorney
                                              /s/ William P. Bowden
                                            _____________________________________________              Date         12/16/2019
                                                                                                                    _________________
                                            Signature of attorney for debtor                                        MM   / DD / YYYY



                                             William P. Bowden
                                            _________________________________________________________________________________________________
                                            Printed name

                                             Ashby & Geddes, P.A.
                                            _________________________________________________________________________________________________
                                            Firm name

                                             500 Delaware Ave., P.O. Box 1150
                                            _________________________________________________________________________________________________
                                            Number      Street

                                             Wilmington
                                            ____________________________________________________            DE
                                                                                                           ____________  19899
                                                                                                                        ______________________________
                                            City                                                           State        ZIP Code

                                             (302) 654-1888
                                            ____________________________________                            wbowden@ashbygeddes.com
                                                                                                           __________________________________________
                                            Contact phone                                                  Email address



                                            ______________________________________________________
                                             2553                                                   DE
                                                                                                   ____________
                                            Bar number                                             State




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4
                 Case 19-12679-MFW           Doc 1    Filed 12/16/19      Page 5 of 24



                        ATTACHMENT A TO VOLUNTARY PETITION
                      Pending Bankruptcy Cases Filed by Affiliated Entities
          On the date hereof, each of the entities listed below (collectively, the “Debtors”), including

the Debtor in this chapter 11 case, will file or has filed a petition in this Court for relief under

chapter 11 of title 11 of the United States Code. Contemporaneously with the filing of their

voluntary petitions, the Debtors are filing a motion requesting that the Court consolidate their

chapter 11 cases for administrative purposes only under the case number assigned to the chapter

11 case of Debtor NeuroproteXeon, Inc.


     •    NeuroproteXeon Limited

     •    NeuroproteXeon, Inc.

     •    NPXe PLC




{01392269;v2 }
                                 Case 19-12679-MFW                  Doc 1           Filed 12/16/19              Page 6 of 24

 Fill in this information to identify the case and this filing:


              NeuroproteXeon GmbH
 Debtor Name __________________________________________________________________

                                                                             Delaware
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____

         x
             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         x
                                                          Corporate Ownership Statement and Creditor Matrix
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                     12/16/2019
        Executed on ______________                              /s/ James McAuliffe
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 James McAuliffe
                                                                ________________________________________________________________________
                                                                Printed name


                                                                 CFO
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
                 Case 19-12679-MFW        Doc 1    Filed 12/16/19     Page 7 of 24



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 ___________________________________
 IN RE:                              )              Chapter 11
                                     )
 NEUROPROTEXEON GMBH                 )              Case No. 19-        (___)
                                     )
                       Debtor.       )
                                     )
 Tax I.D. No. XX-XXXXXXX             )
 ___________________________________ )


     CORPORATE OWNERSHIP STATEMENT AND LIST OF EQUITY SECURITY
    HOLDERS PURSUANT TO FED. R. BANKR. P. 1007(a)(1), 1007 (a)(3), AND 7007.1

          Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

Procedure, the above-captioned debtor (“Debtor”) hereby states as follows:


     1. Debtor Neuroprotexeon GMBH is owned by the following non-debtor entities:

                  Entity                  Relationship              Percentage Interest
           NPXe PLC                         Member                        100%




{01513148;v1 }
                 Case 19-12679-MFW         Doc 1     Filed 12/16/19     Page 8 of 24



                               OMNIBUS WRITTEN CONSENT
                                         December 16, 2019
        The undersigned, being all the directors (collectively, the “Directors”) of the board of
directors (the “Board of Directors”) or the members of the Member (as such term is defined in
the applicable Governing Documents), as applicable (each, a “Governing Body”), of the
applicable entity listed on Annex I attached hereto (each, a “Company” and together, the
“Companies”), acting pursuant to the organizational documents of the Company and applicable
law, hereby approve and adopt the following resolutions:
       WHEREAS, each Governing Body has reviewed and had the opportunity to ask
questions about the materials presented by the management and the legal and financial advisors
of the Company regarding the liabilities and liquidity of the Company, the strategic alternatives
available to it and the impact of the foregoing on the Company’s businesses;
        WHEREAS, each Governing Body has had the opportunity to consult and confer with the
legal and financial advisors of the Company to fully consider each of the strategic alternatives
available to the Company; and
          WHEREAS, each Governing Body desires to approve the following resolutions:
        NOW, THEREFORE, BE IT RESOLVED, that each Governing Body has determined, in
consultation with the legal and financial advisors of the Company, that it is desirable and in the
best interests of the Company, its creditors, and other parties in interest that a petition be filed by
the Company seeking relief under the provisions of chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”); and be it further
       RESOLVED, that each of the Company’s appointed officers or such other person as the
Directors will designate (each, an “Authorized Person”), is authorized and instructed to cause the
preparation of an appropriate voluntary petition under Chapter 11 of the Bankruptcy Code, as
determined by him or her in consultation with the legal and financial advisors of the Company,
on behalf of the Company.
        RESOLVED, that the Company is hereby authorized, and each Authorized Person shall
be and hereby is, authorized and directed on behalf of the Company to commence a case under
Chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”) by executing, verifying and
delivering a voluntary petition in the name of the Company under Chapter 11 of the Bankruptcy
Code and causing the same to be filed with the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”) in such form and at such time as the Authorized Person
executing said petition shall determine; and be it further
       RESOLVED, that the Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized on behalf of and in the name of the Company, to the extent
applicable, to obtain the use of cash collateral, or to borrow additional funds, either as a debtor in
possession under Chapter 11 of the Bankruptcy Code or otherwise, and that the Authorized
Person is hereby authorized and instructed, on behalf of and in the name of the Company, to


{01511732;v1 }
                 Case 19-12679-MFW         Doc 1     Filed 12/16/19     Page 9 of 24



negotiate and agree with potential lenders as to the terms and amounts of any such cash collateral
use or further borrowings and to grant such security interests in, or liens on the assets of the
Company, and to execute and deliver appropriate agreements for such use of cash collateral or
postpetition financing in connection with the Bankruptcy Case, including the granting of liens to
any such lender(s) to such agreement(s), and to take such additional action and execute and
deliver such other agreements, instruments, or documents proposed to be executed and delivered
by or on behalf of the Company pursuant thereto or in connection therewith, all with such
changes therein and additions thereto as any such officer, in his sole discretion, may deem
necessary or proper in connection with such further borrowings; and be it further
        RESOLVED, that each Authorized Person be, and hereby is, authorized and directed to
employ the following professionals on behalf of the Company: (i) the law firm of Ashby &
Geddes, P.A., as general bankruptcy counsel, (ii) Brown Rudnick, LLP as special counsel, (iii)
Emerald Capital Advisors, Corp., as financial advisor, (iv) Lincoln Partners Advisors LLC, as
investment banker, (v) Omni Agent Solutions, Inc., as claims and noticing agent, and (vi) any
other firm as professionals or consultants to the Company as is deemed necessary to represent
and assist the Company in carrying out its duties under the Bankruptcy Code and applicable law;
and in connection therewith, each Authorized Person is hereby authorized and directed to
execute appropriate retention agreements, pay appropriate retainers prior to and immediately
upon the filing of the Bankruptcy Case, and cause to be filed an appropriate application for
authority to retain the services of such firm(s); and it is further
RESOLVED, that the Company be, and it hereby is, authorized and empowered to enter into that
certain Senior Secured, Super-Priority Debtor-In-Possession Loan And Security Agreement (the
“Credit Agreement”), with JMB Capital Partners Lending, LLC (“JMB Capital”) as lender, to
borrow under the Credit Agreement at such times and in such amounts as any Authorized Officer
shall deem necessary or advisable and as shall be permitted by the terms of the Credit Agreement
and to consummate all the other transactions contemplated by the Credit Agreement, including
without limitation, to grant first priority priming liens and security interests in, and to pledge,
mortgage or grant deeds of trust with respect to, its right title and interest in and to its properties
and assets to the extent required to secure its obligations under the Credit Agreement and to grant
superpriority claim status with regard thereto; and be it further

        RESOLVED, that each of the Authorized Persons be, and each of them hereby is,
authorized to negotiate, execute and deliver the Credit Agreement in the name and on behalf of
the Company in the form and upon the terms and conditions as any Authorized Person may
approve (such approval to be conclusively established by such Authorized Person’s execution
and delivery thereof), and to perform the Company’s obligations thereunder, including the
payment of any fees and expenses related thereto, and to take all actions in accordance therewith
that any of them may deem necessary or advisable to consummate the transactions contemplated
thereby, and the actions of any such Authorized Officer in negotiating the terms of, and in
executing and delivering, the Credit Agreement, and any other action taken in connection
therewith, on behalf of the Company be, and the same hereby are, ratified confirmed, approved
and adopted; and be it further


{01511732;v1 }
                 Case 19-12679-MFW      Doc 1    Filed 12/16/19     Page 10 of 24



        RESOLVED, that any Authorized Person be, and each of them hereby is, authorized and
empowered in the name and on behalf of the Company to execute and deliver any amendment
(including amendments increasing the amount of credit available under the Credit Agreement
and/or extending the maturity of the same), amendment and restatement or other modification to
the Credit Agreement (each, an “Amendment”), such approval to be conclusively evidenced by
the execution and delivery thereof; provided, however, that any such Amendment shall remain
subject to further Board approval to the extent required under the Company’s existing
delegations of authority and/or corporate governance practices and procedures; and be it further
        RESOLVED, that any Authorized Person be, and each of them hereby is, authorized and
empowered in the name and on behalf of the Company to execute and deliver any officer’s
secretary’s or similar certificate on behalf of the Company in connection with the Credit
Agreement or any Amendment and the transactions contemplated therein, with such changes as
such Authorized Person executing the same may approve, such approval to be conclusively
evidenced by the execution and delivery thereof; and be it further
       RESOLVED, that each Authorized Person is authorized, empowered, and directed to
execute, verify and/or file, or cause to be filed and/or executed or verified and to amend,
supplement or otherwise modify from time to time, all necessary or appropriate documents,
including, without limitation, petitions, affidavits, schedules, motions, lists, applications,
pleadings and other documents, agreements, and papers; and to take any and all actions that the
Authorized Person deems necessary or appropriate, each in connection with the Chapter 11
Cases, or any cash collateral usage contemplated thereby, with a view to the successful
prosecution of the Chapter 11 Case; and be it further;
        RESOLVED, that each Authorized Person is hereby authorized, directed and empowered
in the name of and on behalf of the Company, (a) to take or cause to be taken any and all actions,
and to make or cause to be made all payments (including but not limited to payments of
expenses, retainers and filing fees), (b) to make or cause to be made all federal, state and local
governmental, administrative and/or regulatory filings as may be required or advisable under the
laws or regulations of any jurisdiction, and (c) to negotiate, enter into, execute, deliver
appropriate, convenient or proper, in each case to effectuate the intent of, and the transactions
contemplated by, the foregoing resolutions, and the execution and delivery thereof by such
Authorized Person to be conclusive evidence of such approval; and
        RESOLVED, that any Authorized Person is hereby authorized, empowered, and directed,
in the name and on behalf of the Company, to cause the Company to enter into, execute, deliver,
certify, file and/or record, and perform such agreements, instruments, motions, affidavits,
applications for approvals or rulings of governmental or regulatory authorities, certificates, or
other documents, and to take such other actions that in the judgment of the Authorized Person
shall be or become necessary, proper, or desirable in connection with the Chapter 11 Case; and
further
        RESOLVED, that any and all past actions heretofore taken by any Authorized Person or
the directors of the Company in the name and on behalf of the Company in furtherance of any or



{01511732;v1 }
                 Case 19-12679-MFW      Doc 1    Filed 12/16/19     Page 11 of 24



all of the preceding resolutions be, and the same hereby are, ratified, confirmed, and approved in
all respects.
        RESOLVED, that this resolution may be executed by facsimile, telecopy or other
electronic means of reproduction, and such execution shall be considered valid, binding and
effective for all purposes.




{01511732;v1 }
Case 19-12679-MFW   Doc 1   Filed 12/16/19   Page 12 of 24
Case 19-12679-MFW   Doc 1   Filed 12/16/19   Page 13 of 24
Case 19-12679-MFW   Doc 1   Filed 12/16/19   Page 14 of 24
Case 19-12679-MFW   Doc 1   Filed 12/16/19   Page 15 of 24
Case 19-12679-MFW   Doc 1   Filed 12/16/19   Page 16 of 24
Case 19-12679-MFW   Doc 1   Filed 12/16/19   Page 17 of 24
                   Case 19-12679-MFW      Doc 1   Filed 12/16/19   Page 18 of 24



                                            ANNEX I

                       Company                                     Jurisdiction

                      NXPE PLC                             England, United Kingdom

                 NeuroproteXeon Limited                    England, United Kingdom

                  NeuroproteXeon Inc.                               Delaware

                 NeuroproteXeon GmbH                                Germany




{01511732;v1 }
                                     Case 19-12679-MFW                Doc 1       Filed 12/16/19              Page 19 of 24

      Fill in this information to identify the case:

                   NeuroproteXeon GmbH
      Debtor name __________________________________________________________________

                                                                                  Delaware
      United States Bankruptcy Court for the: ______________________ District of _________

      Case number (If known):   _________________________
                                                                               (State)
                                                                                                                                              Check if this is an
                                                                                                                                                  amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                      12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and      Nature of the claim      Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor        (for example, trade      claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                          debts, bank loans,       contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional             unliquidated,   total claim amount and deduction for value of
                                                                             services, and            or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                      Total claim, if    Deduction for       Unsecured
                                                                                                                      partially          value of            claim
                                                                                                                      secured            collateral or
                                                                                                                                         setoff
       CATO Research                          Cheryl King                                                                                                    $1,432,853.41
1      4364 South Alston Ave.                 cking@cato.com                  Trade Vendor
       Durham, NC 27713


       Praxair Healthcare Services           Randy Vinson
                                                                                                                                                            $509,921.84
2      175 E. Park Drive                     randy.vinson@praxair.com         Trade Vendor
       Tonawanda, NY 14150                   (225) 247-7920


       Brown Rudnick LLP                     Lena Hodge
                                                                                                                                                            $221,685.04
3      8 Clifford St.                        LHodge@brownrudnick.com          Professional Services
       London UK W1S 2LQ                     44.20.7851.6083


       The Krog Corp                          Peter Krog                                                                                                     $182,433.10
4      4 Centre Drive                         plkrog2@kroggrp.com             Trade Vendor
       Orchard Park, NY 14124                 (716) 818-6700


       Hodgson Russ                           Kevin Talbot
5      The Guaranty Building                  ktalbot@hodgsonruss.com                                                                                        $96,781.52
                                                                              Professional Services
       140 Pearl Street                       (716) 848-1392
       Buffalo, NY 14202

       WG Partners                            Olga Holme
6                                                                                                                                                            $82,176.75
       85 Gresham Street                      olga@wgpartners.co.uk
                                                                              Professional Services
       London UK EC2V 7NQ                     44.20.3705.9321


        Potter Clarkson                       Chris Taylor
7                                                                                                                                                            $71,594.45
        The Belgrace Centre                   info@potterclarkson.com         Professional Services
        Talbot Street                         44.20.3005.0010
        London UK NG1 5GG
        Ranstad Life Sciences                  Jeff Henry
        32462 Collection Centre Drive                                                                                                                        $53,750.00
8                                              jeff.henry@randstadusa.com     Trade Vendor
        Chicago, IL 60693                      (484) 588-5572




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                      page 1
                                  Case 19-12679-MFW                   Doc 1      Filed 12/16/19               Page 20 of 24


    Debtor         NeuroproteXeon GmbH
                  _______________________________________________________                           Case number (if known)_____________________________________
                  Name




     Name of creditor and complete          Name, telephone number, and       Nature of the claim     Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor         (for example, trade     claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                           debts, bank loans,      contingent,     claim amount. If claim is partially secured, fill in
                                                                              professional            unliquidated,   total claim amount and deduction for value of
                                                                              services, and           or disputed     collateral or setoff to calculate unsecured claim.
                                                                              government
                                                                              contracts)
                                                                                                                      Total claim, if    Deduction for       Unsecured
                                                                                                                      partially          value of            claim
                                                                                                                      secured            collateral or
                                                                                                                                         setoff
       J.F. Machining Co., Inc.              Joseph Fleckenstein                                                                                             $39,000.00
9      2382 Balmar Road                      j.fleckenstein@jpmachining.com
       Ransomville, NY 14131                 (716) 791-3910                 Trade Vendor


       IMP Pharmaceutical Services           Amanda Furnell-White
10     Heolddu Farm                          amandafurnellwhite@imppharma. Trade Vendor                                                                      $38,783.50
       Heolddu Lane                          com
       Caerphilly, Wales NP12 2GX            44.14.9523.1700

        KPMG LLP                             Sam Quinn
11                                           Sam.Quinn@kpmg.co.uk                                                                                            $29,945.00
        Dept 0511                                                             Professional Services
        P.O. Box 120511                      44.20.7311.1000
        Dallas, TX 75312-0511
        Black & Callow                       london@blackandcallow.com
12      80 Colman Street                                                      Trade Vendor                                                                   $26,235.00
                                             44.20.3794.1720
        London UK EC2R 5BJ


       Imperial Innovations                  info@imperialinnovations.co.uk
13     52 Princess Gate                      44.20.3053.8850                                                                                                 $25,000.00
                                                                              Trade Vendor
       Exhibition Road
       London UK SW7 2PG
       Consilium Strategic Communications    Jonathan Birt
14     41 Lothbury                           info@consilium-comms.com         Professional Services                                                          $21,313.00
       London UK EC2R 7HU                    44.20.3709.5700


       Penlon Limited                        Craig Thompson
15     Abingdon Science Park                 craig.thompson@penlon.com                                                                                       $16,341.15
       Barton Lane                           44.12.3554.7001                  Trade Vendor
       Abingdon UK OX14 3NB

       Tronconi Segarra & Associates LLP     Charles Pezzino
16     8321 Main Street                                                       Professional Services                                                          $15,954.13
                                             cpezzino@tsacpa.com
       Buffalo, NY 14221                     (716) 633-1373


        The Kane Firm                        Lauren Robinson
17      5225 Sheridan Drive                  LRobinson@kanefirm.com           Professional Services                                                          $15,232.14
        The Kane Firm Suite                  (716) 633-7022 ext. 136
        Williamsville, NY 14221

        Haver & Mailander                    kr@haver-mailaender.de                                                                                          $15,186.75
18      Lenzhalde 83- 85                     49.71.1227.4420                  Professional Services
        Stuttgart DE 70192


        AFCO                                 marketin@AFCO.com
19      P.O. Box 4795                        (585) 736-5899                                                                                                  $11,547.68
                                                                              Trade Vendor
        Carol Stream, IL 2097-4795


        RSM Tax and Advisory Services LLP    Marion Hannon
20      25 High Street, Crawley              marion.hannon@rsm.global                                                                                       $11,484.00
                                                                              Professional Services
        West Sussex UK RH10 1BG              44.20.7601.1080




    Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                       page 2
                                                CREDITOR
                                 Case 19-12679-MFW  Doc 1 MATRIX
                                                          Filed 12/16/19            Page 21 of 24

AFCO                                          American International Group UK Ltd     Arent Fox LLP
P.O. Box 4795                                 58 Fenchurch St                         Attn Robert Hirsh/Beth Brownstein
Carol Stream, IL 20197-4795                   London EC3M 4AB                         1301 Ave of the Americas, 42nd Fl
                                              United Kingdom                          New York, NY 10019




Bill Burns                                    Black Callow                            Blue Cross Blue Shield
c/o NeuroproteXeon, Inc                       80 Coleman St                           P.O. Box 80
50 Cobham Dr                                  London, EC2R 5BJ                        Buffalo, NY 14240
Orchard Park, NY 14127                        United Kingdom




Brown Rudnick LLP                             BSI Group America Inc                   BSI Group America Inc
Attn Lena Hodge                               12950 Worldgate Dr, Ste 800             Dept Ch 19307
8 Clifford St                                 Hermdon, VA 20170                       Palatine, IL 60055-9307
London, W1S 2LQ
United Kingdom



Caltronix                                     Cato Research                           Chubb European Group of Insurance Co
Attn Maryjane Rau                             Attn Cheryl King                        202B Hall s Mill Rd
1000 Town Centre Dr                           4364 S Alston Ave                       Whitehouse Station, NJ 08889
Rochester, NY 14623                           Durham, NC 27713




Chubb European Group of Insurance Co          Chubb Group of Insurance Co of PA       CNA
Loss Notification/Claims Service Center       245 Clinton Sq                          CNA Insurance
600 Independence Pkwy                         Rochester, NY 14604-1717                P.O. Box 74007619
P.O. Box 4700                                                                         Chicago, IL 60674-7619
Chesapeake, VA 23327-4700



CNA Insurance                                 Companies House                         Consilium Strategic Communications
P.O. Box 790094                               P.O. Box 710                            Attn Jonathan Birt
St Louis, MO 63179-0094                       Crown Way                               41 Lothbury
                                              Cardiff, CF14 3U2                       London, EC2R 7HU
                                              United Kingdom                          United Kingdom



Data Resolution                               Datalink Electronic                     Delaware State Treasury
Attn Robert Britton                           Attn Jessica Curtiss                    820 Silver Lake Blvd, Ste 100
29222 Rancho Viejo Rd, Ste 107                8 Jubilee Dr                            Dover, DE 19904
San Juan Capistrano, CA 92675                 Loughborough
                                              Leicestershire, LE11 5XS
                                              United Kingdom


Durham Staffing, Inc                          Dymax Corp                              Edinburgh Innovations
Attn Ashley Romance                           Attn Suzanne Dziob                      Attn Timothy Walsh
6300 Transit Rd                               318 Industrial Lane                     1-7 Roxburgh St
Depew, NY 14043                               Torrington, CT 06790                    Edinburgh, EH8 9TA
                                                                                      United Kingdom



Energy Mark, LLC                              Environmental Protection Agency         Environmental Protection Agency
6653 Main St                                  1200 Pennsylvania Ave, NW               Region 2
Williamsville, NY 14221                       Washington, DC 20460                    290 Broadway
                                                                                      New York, NY 10007-1866




Environmental Protection Agency               Erie County Water Authority             FSC Systems, LLC
Region 3                                      P.O. Box 5148                           33 Institute St
1650 Arch St                                  Buffalo, NY 14240-5148                  Jameson, NY 14701
Philadelphia, PA 19103-2029
                              Case 19-12679-MFW       Doc 1          Filed 12/16/19   Page 22 of 24

Great Northern Insurance Co               Have Mailander                                Hodgson Russ
5632 S Pulaski Rd                         Lenzhalde 83- 85                              Attn Robert Fleming
Chicago, IL 60629                         Stuttgart, 70192                              The Guaranty Building
                                          Germany                                       140 Pearl St
                                                                                        Buffalo, NY 14202



Hodgson Russ                              HSBC Germany                                  HSBC UK
The Guaranty Building                     Attn Adrian Werwoll                           Attn Ben Blunkett
140 Pearl St                              Yorckstrasse 21-23                            Level 30, 8 Canada Sq
Buffalo, NY 14202                         40476 Düsseldorf                              London E14 5HQ
                                          Germany                                       United Kingdom



HSBC US                                   IMP Pharmaceutical Serives                    Imperial Innovations
Attn Nick Nabozny                         Attn Amanda Furnell-White                     52 Princes Gate
95 Washington St, 4 S                     Heolddu Farm, Heolddu Ln                      Exhibition Rd
Buffalo, NY 14203                         Caerphilly, NP12 2GX                          London, SW7 2PG
                                          United Kingdom                                United Kingdom



Internal Revenue Service                  J.F.Machining Co.Inc                          Jim McAuliffe
P.O. Box 7346                             Attn Joseph Fleckenstein                      c/o NeuroproteXeon, Inc
Philadelphia, PA 19101-7346               2382 Balmer Rd                                50 Cobham Dr
                                          Ransomville, NY 14131                         Orchard Park, NY 14127




JMB Capital Partners Lending, LLC         John Joseph                                   Jw Danforth
Attn Vikas Tandon                         Address Redacted                              Attn Michael Puglisi
1999 Ave of the Stars, Ste 2040                                                         300 Colvin Woods Pkwy
Los Angeles, CA 90067                                                                   Tonawanda, NY 14150




KPMG LLP                                  KPMG LLP                                      Landesoberkasse Baden-Württemberg
Attn Sam Quinn                            Attn Sam Quinn                                Aubenstelle Metzingen
Altius House                              Dept 0511                                     Reutlinger Str 80
1 N 4th St                                P.O. Box 120511                               Metzingen, 72555
Milton Keynes, MK9 1NE                    Dallas, TX 75312-0511                         Germany
United Kingdom


Link Asset Services                       LJ Partnership                                London Stock Exchange
34 Beckenham Rd                           10 Old Burlington St                          10 Paternoster Sq
Beckenham                                 London, W15 3AG                               London, EC4M 7LS
Kent, BR3 4TU                             United Kingdom                                United Kingdom
United Kingdom



Maria Campanico                           Matt Napoletano                               National Union Fire Insurance
Address Redacted                          c/o NeuroproteXeon, Inc                       175 Water St
                                          50 Cobham Dr                                  New York, NY 10038
                                          Orchard Park, NY 14127




Nelson Labs LLC                           Ny State Dept of Taxation Finance             NYSEG
Attn Jill Thomason                        Wa Harriman Campus, Bldg 9                    P.O. Box 847812
6280 S Redwood Rd                         Albany, NY 12227                              Boston, MA 02284-7812
Salt Lake, UT 84123




Office of the Us Trustee                  Ohiomedical                                   Orchard Park Central School District
Attn Benjamin Hackman                     Attn George Schiro                            2240 Southwestern Blvd
844 King St, Ste 2207                     1111 Lakeside Dr                              West Seneca, NY 14224
Lockbox 35                                Gurnee, IL 60031-4099
Wilmington, DE 19801-3519
                               Case 19-12679-MFW        Doc 1          Filed 12/16/19   Page 23 of 24

Orkin                                      Penlon Ltd                                     Potter Clarkson
Attn James Buck                            Attn Craig Thompson                            Attn Chris Taylor
60 Earhart Dr, Ste 1                       Abingdon Science Park                          The Belgrace Centre
Ameherst, NY 14221                         Barton Lane, Abingdon                          Talbot St
                                           Oxfordshire, OX14 3NB                          Nottingham, NG1 5GG
                                           United Kingdom                                 United Kingdom


Praxair Healthcare Services                Premier Research International LLC             Premier Research International LLC
Attn Randy Vinson                          Attn Andrew Salomon                            Attn Andrew Salomon
175 E Park Dr                              77 Hartland St                                 P.O. Box 347566
Tonawanda, NY 14150                        East Hartford, CT 06108                        Pittsburgh, PA 15251-4566




Ranstad Life Sciences                      Republic Services                              RSM Tax And Advisory Services LLP
Attn Jeff Henry                            2321 Kenmore Ave                               Attn Marion Hannon
32462 Collection Center Dr                 Buffalo, NY 14207-1311                         25 High St
Chicago, IL 60693                                                                         Crawley
                                                                                          West Sussex, RH10 1BG
                                                                                          United Kingdom


Saville Notaries LLP                       Secretary of State                             Securities and Exchange Commission
Attn Robert Kerss                          Division of Corporations                       New York Regional Office
1 Carey Ln                                 Franchise Tax                                  200 Vesey St, Ste 400
London, EC2V 8AE                           P.O. Box 898                                   New York, NY 10281
United Kingdom                             Dover, DE 19903



Securities and Exchange Commission         Securities and Exchange Commission             Silicon Valley Bank
Office of the General Counsel              Philadelphia Regional Office                   Attn Helena Fraser
100 F St, NE                               1617 JFK Blvd, Ste 520                         Alphabeta, 8th Fl
Washington, DC 20549                       Philadelphia, PA 19103                         14-18 Finsbury Sq
                                                                                          London
                                                                                          United Kingdom


Softwware Solution Group Inc               Solebury Trout                                 Standard Security Life Insurace Co
90 Bryant Woods S, Ste 100                 Attn Victor Cohn                               c/o Emerson Reid LLV
Amherst, NY 14228                          740 Broadway, 9th Fl                           485 Madison Ave
                                           New York, NY 10003                             New York, NY 10022




The Kane Firm                              The Krog Corp                                  Transperfect
Attn Lauren Robinson                       Attn Peter Krog                                Attn Sarah Rider
5225 Sheridan Dr                           4 Centre Dr                                    Three Park Ave, 39th Fl
Williamsville, NY 14221                    Orchard Park, NY 14127                         New York, NY 10016




Tronconi Segarra Associates LLP            UDL Intellectual Property                      UFP Techolgies
Attn Charles Pezzino                       Attn Alan Fiddes                               Attn David Brownell
8321 Main St                               Arena Point, Merrion Way                       3831 Paterson Ave
Buffalo, NY 14221                          Leeds                                          Grand Rapids, MI 49512
                                           North Yorkshire, LS2 8PA
                                           United Kingdom


Uline                                      Uline                                          Us Attorney For the District of Delaware
12575 Uline Dr                             P.O. Box 88741                                 1313 N Market St
Pleasant Prairie, WI 53158                 Chicago, IL 60680                              Wilmington, DE 19801




USI Intermediary Broker Managing Lender    Vaspian, LLC                                   Verizon
Financing through AFCO Credit Corp         P.O. Box 3399                                  500 Technology Dr, Ste 550
726 Exchange St, Ste 618                   Buffalo, NY 14240                              Weldon Spring, MO 63304
Buffalo, NY 14210
                   Case 19-12679-MFW   Doc 1   Filed 12/16/19   Page 24 of 24

WG Partners
Attn Olga Holme
85 Gresham St
London, EC2V 7NQ
United Kingdom
